Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Troy J. Green appeals the district court’s order denying his motion for termination of his supervised release under 18 U.S.C. § 3583(e)(1) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Green, No. 3:02-cr-00026-JPB-JES-3 (N.D.W.Va. Jan. 15, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.